Exhibit 10.4

EXECUTION ORIGINAL

THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT

AND ESCROW INSTRUCTIONS

THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS
(“Third Amendment”) is made by and between the entities executing on behalf of
the various selling entities listed on the signature page hereto (collectively,
“Seller”) and INNKEEPERS USA LIMITED PARTNERSHIP, a Virginia limited partnership
(“Purchaser”) as of this 4th day of October, 2006.

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement and Escrow Instructions dated as of July 21,2006 (the “Original
Agreement”), as amended by that certain First Amendment to Purchase and Sale
Agreement and Escrow Instructions, dated August 4, 2006, and by that certain
Second Amendment to Purchase and Sale Agreement and Escrow Instructions, dated
August 7, 2006 and by that certain Memorandum of Purchase Price Allocation dated
August 28, 2006 (collectively, the “Agreement”); and

WHEREAS, Seller and Purchaser desire to amend the Agreement pursuant to the
terms hereof.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Purchaser and Seller agree as follows:

1. Defined Terms. All capitalized terms used in this Third Amendment, unless
otherwise defined herein, shall have the meanings given such terms in the
Agreement.

2. PIP Escrows.

2.1 Anaheim PIP Escrow. Notwithstanding anything to the contrary in Section 4.5
of the Original Agreement, Seller represents that Seller has completed all of
the Anaheim PIP Work required under and in accordance with the terms of the
Anaheim PIP other than the first item under the category, “Building, Entrance,
Porte Cochere and Signage,” in the Anaheim PIP (the “Driveway Work”). Seller
also represents that the Anaheim PIP has not been amended or modified from the
version of the Anaheim PIP previously provided by Seller to Purchaser. Seller
and Purchaser hereby agree that Seller shall provide a credit against the
Purchase Price in the amount of Forty Thousand and No/100 Dollars ($40,000.00),
and in consideration thereof, Purchaser shall assume all obligations under the
Anaheim PIP with respect solely to the Driveway Work and hereby releases Seller
from any further obligation under the Anaheim PIP with respect to the Driveway
Work.

2.2 Ontario PIP Escrow. With respect to the Ontario PIP, Seller represents that
Seller has completed all of the Ontario PIP Work required under and in
accordance with the terms of the Ontario PIP, other than the items set forth in
Schedule A attached hereto (the “Incomplete Items”), all of which remain
incomplete as of Closing. Notwithstanding anything to the contrary in
Section 4.5 of the Original Agreement, with respect to the Incomplete Items,
Seller and Purchaser hereby agree that Seller shall provide a credit against the
Purchase Price for the Ontario Property in the amount of Two Hundred Seventy-Two
Thousand Two Hundred Seventy-Five and No/100 Dollars ($272,275.00) with respect
to those Incomplete Items designated as items 38, 39,53,59, 60, 61, 62, 63 and
79 in the far left hand column on Schedule A (the “Credited Items).” In
consideration of the foregoing credits, Purchaser shall assume all obligations
under the Ontario PIP with respect to the Credited Items and hereby releases
Seller from any further obligation under the Ontario PIP with respect to the
Credited Items. With respect to any remaining Incomplete Items other than the
Credited Items (such remaining Incomplete Items referred to hereinafter as the
“Escrowed Items”), Seller shall credit against the Purchase Price for the
Ontario Property the amount of Six Hundred Thirty Thousand One Hundred Nineteen
and No/100 Dollars ($630,119.00) less the deposits under the construction
contracts for such work in the amount of Two Hundred Ninety-Eight Thousand Seven
Hundred Seventy and No/100 Dollars ($298,770.00) for a net credit of Three
Hundred Twenty-Six Thousand Three Hundred Forty-Nine and No/100 Dollars
($326,349.00), provided such credited amount shall be deposited into the Ontario
PIP Escrow, pursuant to and in accordance with the Ontario PIP Escrow Agreement,
and Purchaser, subject to Seller’s compliance with the terms of



--------------------------------------------------------------------------------

the Ontario PIP Escrow Agreement, shall assume all obligations under the Ontario
PIP with respect to the Escrowed Items and shall be responsible for completing
the Escrowed Items, provided Purchaser shall be entitled to draw against the
Ontario PIP Escrow in accordance with the terms of the Ontario PIP Escrow
Agreement for the costs to complete the Escrowed Items. Seller shall assign all
existing construction contracts related to the Incomplete Items as set forth on
Schedule B attached hereto, to Purchaser including the right to any deposits
previously made by Seller thereunder, it being agreed that the amounts credited
or placed in escrow as provided above reflect adjustments to the total cost of
the applicable Incomplete Items covered by such contracts as agreed upon by the
parties, less any such deposits.

3. Conflict. In the event of a conflict between terms and conditions of this
Third Amendment and the terms and conditions of the Agreement, the terms and
conditions of this Third Amendment shall control.

4. No Further Modification. Except as set forth in this Third Amendment, all
other terms and provisions of the Agreement shall be and remain unmodified and
in full force and effect.

5. Facsimile/Electronic Signature Counterparts. This Third Amendment may be
executed in facsimile or electronic pdf format counterparts, each facsimile or
pdf signature shall be deemed an original, and all such facsimile or pdf
signature counterparts, when taken together, shall constitute one agreement.

IN WITNESS WHEREOF, Purchaser and Seller have executed this Third Amendment as
of the date set forth above.

 

SELLER: RLJ ONTARIO HOTEL, L.P., a Delaware limited partnership By:   RLJ
Ontario Hotel General Partner, LLC, a Delaware limited liability company By:  

/s/ Thomas J. Baltimore, Jr.

 

Thomas J. Baltimore, Jr.

President

 

-2-



--------------------------------------------------------------------------------

RLJ ONTARIO HOTEL - LESSEE, L.P., a Delaware limited partnership By:   RLJ
Ontario Hotel Lessee General Partner, LLC, a Delaware limited liability company
  By:  

/s/ Thomas J. Baltimore, Jr.

    Thomas J. Baltimore, Jr.     President RLJ ANAHEIM SUITES HOTEL, L.P., a
Delaware limited partnership By:   RLJ Anaheim Suites Hotel General Partner,
LLC, a Delaware limited liability company   By:  

/s/ Thomas J. Baltimore, Jr.

   

Thomas J. Baltimore, Jr.

President

RLJ ANAHEIM SUITES HOTEL LESSEE, L.P., a Delaware limited partnership

By:   RLJ Anaheim Suites Hotel Lessee General Partner, LLC, a Delaware limited
liability company   By:  

/s/ Thomas J. Baltimore, Jr.

   

Thomas J. Baltimore, Jr.

President

RLJ ANAHEIM HOTEL, L.P., a. Delaware limited partnership By:   RLJ Anaheim Hotel
General Partner, LLC, a Delaware limited liability company   By:  

/s/ Thomas J. Baltimore, Jr.

   

Thomas J. Baltimore, Jr.

President

RLJ ANAHEIM HOTEL LESSEE, L.P., a Delaware limited liability company By:   RLJ
Anaheim Hotel Lessee General Partner, LLC, a Delaware limited liability company
  By:  

/s/ Thomas J. Baltimore, Jr.

   

Thomas J. Baltimore, Jr.

President

 

-3-



--------------------------------------------------------------------------------

RLJ SAN DIEGO - MISSION VALLEY HOTEL, L.P., a Delaware limited partnership By:  
RLJ San Diego – Mission Valley Hotel General Partner, LLC, a Delaware limited
liability company   By:  

/s/ Thomas J. Baltimore, Jr.

   

Thomas J. Baltimore, Jr.

President

RLJ SAN DIEGO - MISSION VALLEY HOTEL LESSEE, L.P., a Delaware limited
partnership By:   RLJ San Diego – Mission Valley Hotel Lessee General Partner,
LLC, a Delaware limited liability company   By:  

/s/ Thomas J. Baltimore, Jr.

   

Thomas J. Baltimore, Jr.

President

PURCHASER: INNKEEPERS USA LIMITED PARTNERSHIP, a Virginia limited partnership,
BY:   Innkeepers Financial corporation, a Virginia corporation, Sole General
Partner   By:  

/s/ Mark A. Murphy

  Name:   Mark A. Murphy   Title:   Vice President

 

-4-



--------------------------------------------------------------------------------

SCHEDULE A

 

LOGO [g41615img4.jpg]    3 Bethesda Metro Center    Suite 1000    Bethesda , MD
20814    301.280.7777

 

Project:

   Ontario Hilton Suites   

Phase III-Tower/Remaining PIP Items

Prepared by:

   Rachael Gursky

Checked by:

   Carl Mayfield

Date: 10/3/2006

  

 

Item Number

(Ties to CRS
Scope)

   Area   

Scope

  

Budgeted

Amount

   Target
Completion   

Amount

Paid

   Remaining
Amount 1    General
Requirements    Remove the telephone banks located throughout the hotel. Pay
telephones must be provided, but coin operation is not necessary. Provide house
telephones. Telephones may be installed in new decorative millwork and granite
banks or may be installed in soft seating areas on end tables. Repair all walla
to a like new condition where telephone banks have been removed. – HOTEL ATTIC
STOCK    $ 5,500    12/30/2006    $ —      $ 5,500 2    Gift Shop    Provide a
background music system.    $ 3,250    12/30/2006       $ 3,250 3    Gift Shop
   Install additional lighting. This area is too dim.    $ 8,500    12/30/2006
      $ 8,500 4    Business
Center    Provide an entry door controlled by an electronic lock.    $ 3,500   
12/30/2006       $ 3,500 INNKEEPERS    Restaurant    Remove the folding table
buffet line. If a buffet is used, it must have millwork cabinets, a granite top
and a sneeze guard.    $ 200,000    12/30/2006       $ 200,00 INNKEEPERS   
Restaurant    Remove the remnants of old ceiling fans from the ceiling. Repair
the ceiling. All public area ceilings must be flat painted gyp board with no
more than 30% acoustic tile. Acoustic tile must be 2" with a tegular edge.    $
—      12/30/2008       $ —   INNKEEPERS    Restaurant    Repair and refinish or
replace the doors to remove scars. Replace the hardware (wom).    $ —     
12/30/2005       $ —  

SCHEDULE A

-1-



--------------------------------------------------------------------------------

Item Number

(Ties to CRS
Scope)

  

Area

  

Scope

   Budgeted
Amount    Target
Completion    Amount
Paid    Remaining
Amount 11    Corridors/Elevator/Stairwells    Install approved wood substitute
base boards in all corridors.    $ 49,500    12/30/2006       $ 49,500 12   
Corridors/Elevator/Stairwells    Install wood or approved wood substitute crown
molding in all corridors.    $ 11,000    12/30/2006       $ 11,000 8   
Corridors/Elevator/Stairwells    Scrub or refinish all guest room entry doors to
remove scuffs and scars.    $ 12,000    12/30/2006       $ 12,000 RLJ   
Corridors/Elevator/Stairwells    Replace or re-upholster the soft seating at the
upper floor elevator landings.- PROCURE    $ 4,820    12/30/2006       $ 4,820 9
   Corridors/Elevator/Stairwells    Replace or re-upholster the soft seating at
the upper floor elevator landings. - INSTALL    $ 500    12/30/2006       $ 500
10    Corridors/Elevator/Stairwells    Restore or refinish the marble top to
like new condition on all elevator landing sofa tables or replace with granite.
   $ 5,310    12/30/2006       $ 5,310 13    Corridors/Elevator/Stairwells   
Remove the stairwell door signs. Install only appropriate new signage. Repair
and paint doors.    $ 1,750    12/30/2006       $ 1,750 14   
Corridors/Elevator/Stairwells    Replace all stairwell light fixtures. Install
more decorative fixtures. The existing fixtures are very industrial and in poor
repair. Request for waiver declined.    $ 7,600    12/30/2006       $ 7,600 15
   Corridors/Elevator/Stairwells    Repair and paint all stairwell walls.    $
25,000    12/30/2006       $ 25,000 16    Corridors/Elevator/Stairwells    Clean
and paint all stairwell treads and landings. Ensure proper slip resistance.    $
26,550    12/30/2006       $ 26,550 17    Corridors/Elevator/Stairwells   
Elevators – Repair and restore the wall panels to like new condition or replace
the wall panels (chipped).    $ 825    12/30/2006       $ 825 13   
Corridors/Elevator/Stairwells    Strip and paint all service doors and frames to
remove scars. Replace if necessary to remove embedded scars.     
  see 13
above    12/30/2006       19   

Ballroom

Salon I, II, III

   Refinish the doors to remove scratches and scars. Replace tarnished or
damaged door hardware.    $ 11,080    12/30/2006       $ 11,080 22   

Meeting Room

Pre-Function

   Repair and refinish doors to like new condition or replace.     
  see 22
below    12/30/2006       22   

Parlor Room

Meeting Rooms

   Repair and refinish doors to like new condition or replace.    $ 5,100   
12/30/2006       $ 5,100

SCHEDULE A

-2-



--------------------------------------------------------------------------------

Item Number

(Ties to CRS
Scope)

  

Area

  

Scope

   Budgeted
Amount    Target
Completion    Amount
Paid    Remaining
Amount 23   

Parlor Room

Meeting Rooms

   Replace the serving counters. Install granite tops and millwork cabinets.
Request for waiver declined.    $ 22,500    12/30/2006       $ 22,500 INNKEEPERS
   Parlor Room Meeting Rooms    Install a decorative framed mirror over the
service bar. - PROCURE    $ 300    12/30/2006       $ 300 INNKEEPERS    Parlor
Room Meeting Rooms    Install a decorative framed mirror over the service bar. -
INSTALL    $ 120    12/30/2006       $ 120 21    Parlor Room Meeting Rooms   
Install six inch decorative wood base board or restore to like new condition.   
$ 6,000    12/30/2006       $ 6,000 28    Parlor Room Meeting Rooms    Replace
the cracked ice light fixtures and lens at the entry doors. Install smooth
painted drywall and can light fixtures.    $ 4,680    12/30/2006       $ 4,680
20    Parlor Room Meeting Rooms    Renovate the abandoned bath room. Remove all
bath fixtures and convert the space to storage or meet the requirements for a
public rest room.    $ 17,250    12/30/2006       $ 17,250 25    Parlor Room
Meeting Rooms    Replace the eraser board.-INSTALL    $ 150    12/30/2006      
$ 150 28    Conference I & II Meeting Room    Entry doors must be solid core
wood, with a peep hole viewing in to the space.    $ 2,460    12/30/2006       $
2,450 29    Conference I & II Meeting Room    Replace the eraser board.-INSTALL
   $ 150    12/30/2006       $ 150 27    Amphitheater Meeting Room    Install an
electrically operated projection screen, recessed into the ceiling. A smooth
painted drywall sollit is acceptable.-JUST CROWN MOLDING    $ 750    12/30/2006
      $ 750 25    Amphitheatre Meeting Room    Replace the eraser board,-INSTALL
     see 25 above    12/30/2006       31    Plaza Meeting Room    Install six
inch decorative wood base board.    $ 3,000    12/30/2006       $ 3,000

SCHEDULE A

-3-



--------------------------------------------------------------------------------

Item Number
(Ties to CRS
Scope)

  

Area

  

Scope

   Budgeted
Amount    Target
Completion    Amount
Paid    Remaining
Amount 30    Plaza Meeting Room    Refinish the doors to remove scratches and
scars    $ 4,050    12/30/2006       $ 4,050 21    Board Room    Install six
inch wood base board.      see 21 above    12/30/2006       23    Board Room   
Install a service bar with a granite top      see 23 above    12/30/2006      
22    Board Room    Repair and refinish doors to like new condition      see 22
above    12/30/2006       INNKEEPERS    Board Room    Replace the art
work-PROCURE    $ 300    12/30/2006       $ 300 24    Board Room    Replace the
art work-INSTALL      see 24 above    12/30/2006       25    Board Room   
Replace the eraser-board.      see 25 above    12/30/2006       20    Board Room
   Renovate the rest room to the same level as the public rest rooms.      see
20 above    12/30/2006       32    Call Meeting Room    Install six inch
decorative approved wood substitute base board.    $ 1,050    12/30/2006       $
1,050 33    Call Meeting Room    Replace the chandeliers. Install decorative
light fixtures and dimmable light sources.    $ 4,125    12/30/2006       $
4,125 INNKEEPERS    Pool Area    Install “depth” and “no diving” markers in 4”
tile recessed into the deck.    $ 500    11/30/2006       $ 500 INNKEEPERS   
Pool Area    Remove all stencils from the deck.    $ 500    11/30/2006       $
500 INNKEEPERS    Pool Area    Replace all cracked concrete decking, or repair
all cracks and install a decorative coating similar to brick tile.    $ 40,000
   11/30/2006       $ 40,000 INNKEEPERS    Pool Area    Replace all pool
furniture. Strap furniture is not acceptable - PROCURE    $ 25,000    12/30/2006
      $ 25,000 INNKEEPERS    Pool Area    Replace all pool furniture. Strap
furniture is not acceptable - INSTALL    $ 555    12/30/2006       $ 555 n/a   
Exercise Room    Install two, 27” ceiling mounted televisions - PROCURE    $
1,000    12/30/2006       $ 1,000 35    Exercise Room    Install two, 27”
ceiling mounted televisions - INSTALL    $ 750    12/30/2006       $ 750 36   
Exercise Room    Install new vinyl wall covering - HOTEL ATTIC STOCK VWO    $
1,085    12/30/2006       $ 1,085 37    Housekeeping/Laundry    Repair and paint
all service elevator landings in the public corridors    $ 19,500    12/30/2006
      $ 19,500 38    Housekeeping/Laundry    Repair and paint or install VCT in
all service elevator landings in the public corridors    $ 3,720    12/30/2006
      $ 3,720

SCHEDULE A

-4-



--------------------------------------------------------------------------------

Item Number
(Ties to CRS
Scope)

   Area   

Scope

   Budgeted
Amount    Target
Completion    Amount
Paid    Remaining
Amount n/a    Tower
Bedrooms    Provide a table or case good piece outside of the bathroom wall for
coffee maker. Requires electrical outlet in the wall - PROCURE-BENJAMIN WEST
PURCHASING AGENT    $ 53,000    12/30/2006       $ 53,000 39    Tower
Bedrooms    Provide a table or case good piece outside of the bathroom wall for
coffee maker. Requires electrical outlet in the wall - ELECTRIC AND INSTALL    $
42,400    12/30/2006       $ 42,400 42    Tower
Bedrooms    Install all TV’s in a 4 drawer mid-rise chest of drawers
(approximately 42” tall) with a granite top and pole mount so that a flat panel
TV can be installed at a later date    $ 66,250    12/30/2006       $ 66,250 n/a
   Tower
Bedrooms    Brushed and Hammered Stainless Steel Accessories, a Hilton Brand
Exclusive, will be available in mid July. In addition to a uniquely designed ice
bucket, ice bucket-tray, note paper & pen holder, we will have new note logo
note paper, a new in-room glassware program and a new Hilton pen to coordinate
with the elegant look of our newly designed accessories.      Property   
9/30/2006       40    Tower
Bedrooms    Replace the vanity tops, install granite vanity tops.    $ 15,470   
12/30/2006       $ 15,470 41    Tower
Bedrooms    Replace the laminate cabinets. Install decorative millwork cabinets.
   $ 6,110    12/30/2006       $ 6,110 n/a    Cabana
Bedrooms    Brushed and Hammered Stainless Steel Accessories, a Hilton Brand
Exclusive, will be available in mid July. In addition to a uniquely designed ice
bucket, ice bucket tray, note paper & pen holder, we will have new note logo
note paper, a new in-room glassware program and a new Hilton pen to coordinate
with the elegant look of our newly designed accessories      Property   
9/30/2006       43    CRS contract    General Conditions    $ 57,800   
12/30/2006       $ 57,800 44    CRS contract    Soft Cost    $ 35,200   
12/30/2006       $ 35,200 45    CRS contract    Overhead and Profit    $ 74,884
   12/30/2006       $ 74,884 INNKEEPERS    Public Space    Bell stand    $ 5,000
         $ 5,000

SCHEDULE A

-5-



--------------------------------------------------------------------------------

Item Number

(Ties to CRS
Scope)

   Area   

Scope

   Budgeted
Amount    Target
Completion    Amount
Paid     Remaining
Amount

Total

         $ 897,394       $ (298,770 )   $ 598,624      

Credit

   $ 272,275              

Escrow

   $ 326,349                                   

Total

   $ 698,624                             

RLJ Signature:

Innkeepers Signature:

SCHEDULE A

-6-



--------------------------------------------------------------------------------

SCHEDULE B

ASSIGNED CONSTRUCTION CONTRACTS

 

1. Construction Services Agreement between RLJ ONTARIO HOTEL LESSEE, L.P., a
Delaware limited liability company, and COMMERCIAL RENOVATION SERVICES, INC., a
corporation, dated September 8, 2006.

 

2. Vitality Furniture Group, Inc., Purchase Order No. RLJ-326-001, dated
September 25, 2006.

 

3. Guest Supply, Purchase Order No. COFF-RUTH, dated August 25, 2006.

SCHEDULE B

-1-